DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a compound in which variable B is selenophene in the reply filed on 20 August 2021 is acknowledged.  As a courtesy to applicants the entire scope of formula (I) has been searched.
As a result of searching the entire scope of formula (I), the restriction requirement of 24 June 2021 is withdrawn and claims 1-13, 19, 20, and 23-27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 24 June 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement filed 27 April 2020 is acknowledged and considered.
Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  the text “iodine-120 (123I) and iodine-120(125I)” is present.  The text should be “iodine-123 (123I) and iodine-125 (125I)”.  Appropriate correction is required.

    PNG
    media_image1.png
    104
    619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    83
    641
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 23, 24, 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for treatment of progressive supranuclear palsy; argyrophilic grain disease; corticobasal degeneration; Pick’s disease; frontotemporal dementia and Parkinsonism linked to chromosome 17; Parkinson’s dementia complex of Guam; Guadeloupean parkinsonism; globular glial taopathy; ageing-related tau astrogliopathy; Alzheimer’s disease; Down’s syndrome; Lewy Body disorders; Prion disease; familial British dementia and familial Danish dementia; myetonic dystrophy; and Parkinson’s disease with a compound of formula (I).  The specification does not reasonably provide enablement for the following: one, diagnosis or monitoring disease progression with a compound of formula (I); two preventing a tauopathy with a compound of formula (I); and three, treatment for the scope of diseases claimed with a compound of formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:

The state of the prior art and (4) the predictability or unpredictability of the art:
MULLARD (Nature Reviews: Drug Discovery, 2016, 15, 591-592, cited in IDS) describes that more research is needed is needed to validate the relationship between amyloid and Alzheimer’s disease (page 592, column 2, paragraphs 2-5).  
YANG (The New England Journal of Medicine, 2012, 367:10, 885-887, cited in IDS) describes that florbetapir F18, an 18F-labeled ligand, can bind to β-amyloid aggregates to postmortem secretions of human brains and in brain homogenates (page 886, column 1, paragraph 2).  The “Summary table” establishes the following ideas: the positive presence of these plaques does not establish a diagnosis of Alzhemer’s disease; the positive imaging of florbetapir F18 has been shown to neither be useful in predicting the development of dementia or another neurologic condition nor be useful for monitoring responses to therapies.  The issues related to florbetapir F18 highlight the diagnostic challenges associated with cognitive impairment (page 887, column 3, paragraph 2).  
ARENDT (Brain Research Bulletin, 2016, 126, 238-292, cited in IDS) describes the following disorders are associated with tau pathology: progressive supranuclear palsy; argyrophilic grain disease; corticobasal degeneration; Pick’s disease; frontotemporal dementia and Parkinsonism linked to chromosome 17; Parkinson’s dementia complex of Guam; Guadeloupean parkinsonism; globular glial taopathy; ageing-related tau astrogliopathy; Alzheimer’s disease; Down’s syndrome; Lewy Body disorders; Prion disease; familial British dementia and familial Danish dementia; myetonic dystrophy; and Parkinson’s disease (page 254, table 2).  More research is needed to understand tau pathology (page 265, column 2, paragraphs 2-3).  
PULLEY (US 7067507, issued 27 June 2006) describes that Alzheimer’s disease cannot be prevented (column 2, lines 40-45).
The relative skill of those in the art:
While the artisan generally would have an advanced degree in taopathy within the human body, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to 
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for the following ideas: imaging of neurites with prepared compounds (pages 68, line 1-page 70, line 3); and progressive supranuclear palsy; argyrophilic grain disease; corticobasal degeneration; Pick’s disease; frontotemporal dementia and Parkinsonism linked to chromosome 17; Parkinson’s dementia complex of Guam; Guadeloupean parkinsonism; globular glial taopathy; ageing-related tau astrogliopathy; Alzheimer’s disease; Down’s syndrome; Lewy Body disorders; Prion disease; familial British dementia and familial Danish dementia; myetonic dystrophy; and Parkinson’s disease can be treated with a compound of formula (I)
The specification does not provide guidance for the following ideas: one, diagnosis or monitoring disease progression with a compound of formula (I); two preventing a tauopathy with a compound of formula (I); and three, treatment for the scope of diseases claimed with a compound of formula (I).
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to *** and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation 123I and 125I.  There is insufficient antecedent basis for this limitation in the claim because the text immediately preceding these terms is iodine-120.   In claim 12 the same problem is present. 

    PNG
    media_image1.png
    104
    619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    83
    641
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 8, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUDO (EP 2103611, published 23 September 2009, cited in IDS).  Kudo describes compound 122 (page 25, lines 40-55;).  In this compounds, the following definitions apply: R1 is a substituted -O-monohalo-C3-alkyl group, O-CH(CH2F)-CH2OH; X is N; W is O; R4A and R4B are each H; Z is N; Y is S; B is 1,3,4-triazole; m is one; and n is zero.  Pharmaceutical compositions are described (page 30, line 56-page 31, line 22).  These compounds are used in the early stage diagnosis or effective treatment of Alzheimer’s disease or Down syndrome (page 5, paragraphs [0021] and [0023]).    Radioisoptopic forms of the compounds are also encompassed (page 30, line 43 to 57).  


    PNG
    media_image3.png
    106
    591
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    79
    219
    media_image4.png
    Greyscale


Claim(s) 1, 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KORNOLIV (XP-002785236, Ukrainskii Khimicheskii Zhurnal, 1979, 45(11), 1077-1083, cited in IDS).  Compounds with RN 51412-94-3 and 51412-95-4 meet the following limitations: m is one and n is zero; X is N; W is S; R4A and R4B are each H; Z is CH; Y is O or S; and B is benzothiazole.

    PNG
    media_image5.png
    84
    397
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    86
    406
    media_image6.png
    Greyscale


Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KORNILOV (STN record of Zhurnal Organicheskoi Khimii, 1973, 9(12), 2577-82).  Kornilov describes two compounds with the following definitions: m and n are each zero; X is [N(Me]+; W is S; R4A and R4B are each H; Y is O or S; Z is CH; and B is benzothiazole.  Br- and ClO4- salts are prepared.  

    PNG
    media_image7.png
    578
    410
    media_image7.png
    Greyscale

Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PANEA (STN record of RO77770, published 25 December 1981).  Panea describes two compounds in which the following definitions apply:: m and n are each zero; X is [N(Me]+; W is S or Se; R4A and R4B are each H or R4A is Me and R4B is H; Y is O; Z is CH and B is benzothiazole.  Br- and ClO4- salts are prepared.  

    PNG
    media_image8.png
    338
    391
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    204
    387
    media_image9.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over KUDO (EP 2103611, published 23 September 2009, cited in IDS).  
Determining the scope and contents of the prior art
Kudo describes compound 122 (page 25, lines 40-55;).  In this compound, the following definitions apply: R1 is a substituted -O-monohalo-C3-alkyl group, O-CH(CH2F)-CH2OH; X is N; W is O; R4A and R4B are each H; Z is N; Y is S; B is 1,3,4-triazole; m is one; and n is zero.  Pharmaceutical compositions are described (page 30, line 56-page 31, line 22).  These compounds are used in the early stage diagnosis or effective treatment of Alzheimer’s disease or Down syndrome (page 5, paragraphs [0021] and [0023]).    Radioisoptopic forms of the compounds are also encompassed (page 30, line 43 to 57).    
Methods of preparing radiolabeled 18F compounds are described (page 90, line 30 to page 92, line 36).  These compounds are BF-227, THK-702, THK-761, and THK-763.  These radiolabeled compounds are able to penetrate the brain (page 92, line 38 to page 93, line 51).  
Example 5 and 7 show that compounds of Kudo can be used stain tau deposits (page 90, lines 10-27; page 95, line 34 to page 96, line 50).  
Ascertaining the differences between the prior art and the claims at issue
The prior art does not explicitly describe the radioisotopic form of compounds THK-774 and THK-775 and their use in staining tau deposits.  
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
A reasonable expectation of success is present that an 18F-labeled version of THK-775 can be prepared based on the procedure described (page 90, paragraph [0398]).  The common structural features of THK-775 to the compounds used in staining is a thiazol-5-yl-vinylbenzoxazole group.  Based on the common structural feature, a reasonable expectation of success is present to use THK-775 to stain a tau deposit.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Conclusion
Claims 1, 2, 4-9, 12, 13, 19, 20, and 23-27 are rejected.  
Claim 3, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art uses the cited compounds in detecting tau deposits.
The following is a statement of reasons for the indication of allowable subject matter:  KUDO (EP 2103611, published 23 September 2009) does not describe compounds in which variable X is H..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699